--------------------------------------------------------------------------------

Exhibit 10.4

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount:  $1,000,000 Dated as of August 9, 2019

 

 FOR VALUE RECEIVED and subject to the terms and conditions set forth herein,
Trinity Merger Corp., a Delaware corporation (“Maker”), promises to pay to the
order of HN Investors LLC or its registered assigns or successors in interest
(“Payee”), the principal sum of one million Dollars ($1,000,000) or such lesser
amount as shall remain unpaid under this Note on the Maturity Date (as defined
below) in lawful money of the United States of America,. All payments on this
Note shall be made by check or wire transfer of immediately available funds by
Maker to such account as Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

 

1.    Principal. The entire unpaid principal balance under this Note shall be
payable on the earlier of: (i) the closing of Maker’s initial business
combination, or (ii) Maker’s liquidation prior to consummation of Maker’s
initial business combination (such earlier date, the “Maturity Date”). Any
outstanding principal balance to date due under this Note may be prepaid at any
time. Under no circumstances shall any individual, including but not limited to
any officer, director, employee, or stockholder of Maker, be obligated
personally for any obligations or liabilities of Maker hereunder.

 

2.    Interest. No interest shall accrue on any outstanding principal balance
under this Note.

 

3.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

4.    Events of Default. The following shall constitute an event of default
(“Event of Default”):

 


a. Failure to Make Required Payments. Failure by Maker to pay any principal
amount when due pursuant to this Note within five (5) business days of the
Maturity Date.

 


b. Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation, or
other similar law, or the consent by it to the appointment of, or taking
possession by, a receiver, liquidator, assignee, trustee, custodian, or
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 


c. Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency, or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

5.     Remedies.

 


a. Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

--------------------------------------------------------------------------------


b. Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6.     Waivers. Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
or any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

7.     Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

 

8.     Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be in writing and delivered: (i) personally,
(ii) sent by first class registered or certified mail, postage prepaid, return
receipt requested, or (iii) overnight courier service. Any notice or other
communication so transmitted shall be deemed to have been given on the day of
delivery, if delivered personally, one (1) business day after delivery to an
overnight courier service or five (5) days after mailing if sent by mail.

 

9.     Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

10.   Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.   Trust Waiver. Notwithstanding anything herein to the contrary, Payee
hereby waives any and all right, title, interest, or claim of any kind (“Claim”)
in or to any distribution of or from the trust account established by Maker in
which the proceeds of the initial public offering of Maker’s securities (the
“IPO”) conducted by Maker (including the deferred underwriters discounts and
commissions) and the proceeds of the sale of the warrants issued by Maker in a
private placement simultaneously with the IPO were deposited, as described in
greater detail in the Maker’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission on March 15, 2019, and hereby agrees not to
seek recourse, reimbursement, payment, or satisfaction for any Claim against the
trust account for any reason whatsoever.

 

12.   Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.

 

13.   Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

[Signature page follows]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  TRINITY MERGER CORP.,
a Delaware corporation     By: /s/ Sean A. Hehir    

Name: Sean A. Hehir

Title:   President & Chief Executive Officer

 



[Signature Page to Promissory Note]




--------------------------------------------------------------------------------

